Case 1:20-mj-00053-MJA Document 1 Filed 03/04/20 Page 1of1 PagelD#: 1
SAV Yoo
SUPERIOR COURT OF THE DISTRICT OF COLUMBIA

CRIMINAL DIVISION DCTN: wi Ao2 SOLO ;

 

COMPLAIN LockupNev
AINT Case No:
ma 53
District of Columbia ss: /: a 0 5
Defendant's Name: Rilder Terrero §73653 19128006
(First) (My (Last) (PDID) (CCNO)

Also Known As:

 

(First) (Middic) (Last)
Address: 4530 Fort Totten Drive NE Apt. 101, Washington

On or about July 21, 2019, within the District of Columbia, Rilder Terrero assaulted Brandon Robinson with a
dangerous weapon, that is, a knife. (Assault with a Dangerous Weapon, in violation of 22 D.C. Cede, Section

402 (2001 ed.)}) F} I EF D
Co-Defendants: MAR 04 2020

us DIST RICT COURT.
— WVN
SBURG. WY 26301 °

 

Affiant’s Name eH so
Subscribed and sworn to before me this 71 BAY day o ,

WARRANT

To The United States Marshal or any other authorized federal officer or the Chief of Police of the District of Columbia:
WHEREAS the foregoing complaint and affidavit supporting the allegations thereof have been sub-
mitted, and there appearing probable cause and reasonable grounds for the issuance of an arrest warrant

for Rilder Terrero
YOU ARE THEREFORE COMMANDED TO BRING THE DEFENDANT BEFORE SAID COURT OR

OTHER PERSON ENUMERATED IN 18 U.S.C. 3041 forthwith to answer said charge. ele Me

 

 

 

 

 

 

 

 

Issued

Judge pot tele Court of the Distrjet of Columbia 4
Title 16: [_] Rule 105: [_] Judge:
Sex: Male DOB: 11/06/1987 CCN: 19128006 PDID: 573653
Papering Officer: Detective Claxton Badge No.: D21595

 

OFFICER MUST EXECUTE RETURN

Officer's Name: Date/Time: August 27, 2019

 

AUSA Signature: Fel. 1 AFTC Fel Hl

 

 
